UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-06445 The Herzfeld Caribbean Basin Fund, Inc. (Exact name of registrant as specified in charter) , SUITE 504, MIAMI BEACH, FL 33139 (Address of principal executive offices) (Zip code) THOMAS J. HERZFELD , SUITE 504, MIAMI BEACH, FL 33139 (Name and address of agent for service) Registrant's telephone number, including area code: 305-271-1900 Date of fiscal year end: 06/30/2014 Date of reporting period: 7/01/2013 - 12/31/2013 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. SHAREHOLDER REPORT The Herzfeld Caribbean Basin Fund, Inc. 119 Washington Avenue, Suite 504 Miami Beach, FL33139 (305) 271-1900 Investment Advisor HERZFELD/CUBA a division of Thomas J. Herzfeld Advisors, Inc. 119 Washington Avenue, Suite 504 Miami Beach, FL33139 (305) 271-1900 Transfer Agent & Registrar State Street Bank and Trust 200 Clarendon Street, 16th Floor Boston, MA02116 (617) 662-2760 Custodian State Street Bank and Trust 200 Clarendon Street, 5th Floor Boston, MA02116 Counsel Pepper Hamilton LLP 3000 Two Logan Square 18th and Arch Streets Philadelphia, PA19103 Independent Auditors Rothstein Kass 2175 North California Blvd., 10th Floor Walnut Creek, CA94596 The Herzfeld Caribbean Basin Fund Inc.’s investment objective is long-term capital appreciation.To achieve its objective, the Fund invests in issuers that are likely, in the Advisor’s view, to benefit from economic, political, structural and technological developments in the countries in the Caribbean Basin, which include, among others, Cuba, Jamaica, Trinidad and Tobago, the Bahamas, the Dominican Republic, Barbados, Aruba, Haiti, the Netherlands Antilles, the Commonwealth of Puerto Rico, Mexico, Honduras, Guatemala, Belize, Costa Rica, Panama, Colombia, the United States and Venezuela (“Caribbean Basin Countries”).The Fund invests at least 80% of its total assets in equity and equity-linked securities of issuers,including U.S.-based companies which engage in substantial trade with, and derive substantial revenue from, operations in the Caribbean Basin Countries. Listed NASDAQ Capital Market Symbol: CUBA - 2 - Letter to Stockholders Thomas J. Herzfeld Chairman, President and Portfolio Manager January 31, 2014 Dear Fellow Stockholders, We are pleased to present our Semi-Annual Report for the six-month period ended December 31, 2013.On that date, the net asset value of The Herzfeld Caribbean Basin Fund, Inc. (CUBA) was $9.02 per share, up 10.60% for the six months then ended and adjusted for the $1.14 per share year-end capital gains distribution paid on January 7, 2014.The Fund’s share price closed the period at $8.05 per share, a gain of 7.64% over the same semi-annual time period, also adjusted for the distribution. For calendar year 2013, the Fund’s net asset value appreciated 17.84% while the share price advanced 19.90%; both figures are adjusted for the year-end distribution. Cuba in the News The Fund seeks long-term capital appreciation through investment in companies that the Advisor believes are poised to benefit from economic, political, structural and technological developments in countries in the Caribbean Basin.More specifically, our investment strategy, since inception, has focused on Caribbean Basin companies that we believe will benefit from the eventual resumption of U.S. trade with Cuba.Because of this, we monitor developments related to Cuba very closely.Although the country has periodically been in the news recently, there has been little change in U.S. policy toward the island nation. Economic conditions in Cuba have continued to worsen over the past few years and this may be behind some internal reforms.For instance, in September, a new law created Cuba’s first Special Economic Zone in the city of Mariel, dedicated to exporting goods and providing employment.President Raul Castro followed this up in October with policies designed to end the dual currency system that was creating two socio-economic classes of Cubans—those that operate in the tourist economy and receive convertible pesos and those that are paid wages in Cuban pesos.Cubans working in the tourist - 3 - Letter to Stockholders (continued) Erik M. Herzfeld Portfolio Manager economy have been able to purchase goods earmarked for tourists with convertible pesos but these same products are scarce and difficult for Cubans earning regular pesos to obtain.This decision to end the dual currency system should promote income equality among the population and lessen some of the inefficiencies dual currency caused.In our view, both of these initiatives show Cuba’s acknowledgement of the need to lessen government constraints on its economy. In diplomatic news, President Castro’s attendance at Nelson Mandela’s funeral led to one of the most talked about “handshakes” in modern times.President Obama shook Castro’s hand in a greeting line of world leaders, generating widespread speculation regarding the easing of U.S.-Cuban relations.Although the White House quickly downplayed the significance, stating that the gesture was made as a courtesy, we cannot help but feel it may be more than just a polite handshake. Investment Strategy and Outlook During the first six months of the Fund’s fiscal year, we realized profits by lightening up in some of our largest core holdings.We sold portions of our holdings in the following securities, generally realizing long-term gains, some of which were included in the year-end distribution paid by the Fund for calendar 2013: Seaboard Corporation (SEB), PriceSmart Inc. (PSMT), Copa Holdings, S.A. (CPA), Banco Latinoamericano de Comercio Exterior, S.A. (BLX), Norfolk Southern Corporation (NSC), Watsco Incorporated (WSO) and Lennar Corporation (LEN). Even after the sales, Seaboard remains our largest holding and is among our oldest positions.We sold shares at an average price of $2851.PriceSmart, which operates big box stores in Latin America similar to Sam’s Club, rose over 23% in the three days following the October 30th release of its earnings report, slightly beating expectations.The price gain was partly the result of technical pressures related to a short squeeze as investors with short positions found it difficult to cover their positions after the favorable news.We sold most of the Fund’s holding in the position at prices between $109.94 and $120.23; as of this writing in mid-January, the stock trades below $100 per share. After surprisingly strong earnings in the second quarter, Consolidated Water Inc. (CWCO) released a weak third quarter earnings report in November, falling short of Wall Street expectations.The disappointing earnings were due to lower water sales in the more recent quarter, stemming from greater rainfall in Grand Cayman and less demand.The stock tumbled 35% off its high and we added to our position on the bad news.Over the subsequent month, the stock rebounded by nearly 40% from its recent low. - 4 - Letter to Stockholders (continued) Chiquita Brands International Inc. (CQB) followed up an analyst downgrade with a weak earnings report in November.CQB was down 32% from a high made just two months before.Once again, we took the opportunity to add to our position on the bad news.Since bottoming, the stock gained 26.7% through December 31, 2013. Our Mexican holdings were among our weakest performers for the period.The Mexican Bolsa lagged the S&P 500 over the last six months of 2013, advancing 6.7%, adjusted for distributions, while the S&P 500 returned 16.9%, adjusted for distributions.Our largest Mexican holding, Coca Cola Femsa S.A.B. de C.V. ADR (KOF), was our weakest performer in that region.A combination of slower growth and a new soda tax hurt KOF, but the 40% drop from its all-time high in April 2013 to a low of $109.50 in November 2013 was overdone, in our opinion.For calendar 2013, the Mexican Bolsa returned 0%, and we believe the country is poised for a rebound in 2014.The Fund’s Mexican holdings are positioned to participate in a possible rally. Outlook We remain confident in our outlook for our major holdings.In particular, we expect our two largest holdings, SEB and KOF, to do well in 2014 after lackluster performances in 2013.In our view, SEB is well positioned in the Caribbean to continue to be a leader in agricultural commodities, hog production and processing, and shipping. KOF is the second largest bottler of Coca-Cola products in the world, and continues to be the main provider to Mexico, Central America, and South America.With population growth in these regions continuing to outpace the United States, we expect the demand for Coke products will continue to rise. We are especially optimistic about the cruise line sector.The Fund maintains significant holdings in Carnival Corp. (CCL), Royal Caribbean Cruises Ltd. (RCL) and Norwegian Cruise Line Holdings Ltd. (NCLH).The industry seems to have recovered from the black eye received after a series of mishaps in recent years and has been helped by the economic recovery and increased disposable income in U.S. households.Cruising remains one of the most affordable vacation options and we believe these cruise lines are well positioned for growth in Caribbean destinations. The above commentary is for informational purposes only and does not represent an offer, recommendation or solicitation to buy, hold or sell any security.The specific securities identified and described do not represent all of the securities purchased or sold and you should not assume that investments in the securities identified and discussed will be profitable.Portfolio composition is subject to change. - 5 - Letter to Stockholders (continued) Largest Allocations The following tables present our largest investment and geographic allocations as of December 31, 2013. Geographic Allocation % of Net Assets Largest Portfolio Positions % of Net Assets USA 56.93% Seaboard Corporation 8.28% Mexico 22.62% Coca Cola Femsa, S.A.B.de C.V.ADR 7.13% Panama 8.00% Mastec, Inc. 5.65% Cayman Island 4.61% Watsco Incorporated 5.25% Bahamas 3.93% Lennar Corp. 5.14% Colombia 3.12% Royal Caribbean Cruises Ltd. 4.96% Puerto Rico 2.22% Copa Holdings, S.A. 4.46% Cuba 0.00% Consolidated Water, Inc. 4.22% Cash and Other Assets less Liabilities (1.43%) Carnival Corp. 4.08% Banco Latinoamericano de Comercio Exterior, S.A. 3.54% Daily net asset values and press releases by the Fund are available on the Internet at www.herzfeld.com. We would like to thank the members of the Board of Directors for their hard work and guidance and also thank our fellow stockholders for their continued support and suggestions. Sincerely, Thomas J. Herzfeld Erik M. Herzfeld Chairman of the Board, Portfolio Manager President and Portfolio Manager - 6 - Schedule of Investments as of December 31, 2013 (unaudited) Shares or Principal Amount Description Fair Value Common stocks - 102.52% of net assets Airlines - 4.76% Copa Holdings, S.A. $ ERA Group Inc.* Banking and finance - 9.09% Bancolombia, S.A. Banco Latinoamericano de Comercio Exterior, S.A. Popular Inc.* W Holding Co. Inc.* 96 Evertec Inc. Western Union Company Communications - 10.21% América Móvil, S.A.B. de C.V. ADR América Móvil, S.A.B. de C.V. Series A América Móvil, S.A.B. de C.V. Series L Atlantic Tele-Network, Inc. Fuego Enterprises Inc.* Grupo Radio Centro S.A.B. de C.V.* Grupo Televisa, S.A.B. ADR Spanish Broadcasting System, Inc.* Conglomerates and holding companies - 0.05% Admiralty Holding Company (Note 2)* BCB Holdings Ltd.* Shellshock Ltd. Ord.* Construction and related - 9.72% Cemex S.A.B. de C.V. ADR Cemex S.A.B. de C.V. Series CPO 20 Ceramica Carabobo Class A ADR (Note 2)* Mastec, Inc.* Vulcan Materials Martin Marietta Materials Consumer products and related manufacturing - 5.77% Grupo Casa Saba, S.A.B. de C.V.* Watsco Incorporated * Non-income producing See accompanying notes. - 7 - Schedule of Investments as of December 31, 2013 (unaudited) Shares or Principal Amount Description Fair Value Food, beverages and tobacco - 15.39% Chiquita Brands International Inc.* $ Cleanpath Resources Corp.* 27 Coca Cola Femsa, S.A.B. de C.V. ADR Fomento Económico Mexicano, S.A.B. de C.V. Series UBD Fomento Económico Mexicano, S.A.B. de C.V. ADR Fresh Del Monte Produce Inc. Housing - 5.16% Desarrolladora Homex S.A.B. de C.V. ADR* Lennar Corporation Investment companies - 1.25% Waterloo Investment Holdings Ltd. (Note 2)* Latin American Discovery Fund iShares S&P Latin America 40 Index Fund Mexico Equity & Income Fund Leisure - 13.93% Carnival Corp. Royal Caribbean Cruises Ltd. Steiner Leisure Ltd.* Norwegian Cruise Line Holdings Ltd.* Mining - 4.27% Grupo México, S.A.B. de C.V. Series B Freeport McMoran Copper Tahoe Resources, Inc.* Pulp and paper - 0.15% Kimberly-Clark de México, S.A.B. de C.V. Series A Railroad - 2.77% Norfolk Southern Corporation Retail - 2.24% Grupo Elektra, S.A.B. de C.V. Series CPO Pricesmart Inc. Wal-Mart de México, S.A.B. de C.V. Series V * Non-income producing See accompanying notes. - 8 - Schedule of Investments as of December 31, 2013 (unaudited) Shares or Principal Amount Description Fair Value Service - 0.03% Grupo Aeroportuario del Sureste, S.A.B. de C.V. Series B Trucking and marine freight - 10.33% Grupo TMM, S.A.B. ADR* Seaboard Corporation* Seacor Holdings, Inc.* Teekay LNG Partners LP Ultrapetrol Bahamas Ltd.* Utilities - 6.70% Caribbean Utilities Ltd. Class A Consolidated Water, Inc. Cuban Electric Company (Note 2)* Teco Energy Inc. Other - 0.69% Geltech Solutions Inc.* Gusbourne PLC* Impellam Group Margo Caribe, Inc.* Siderurgica Venezolana Sivensa, S.A. ADR (Note 2)* 79 Siderurgica Venezolana Sivensa, S.A. Series B (Note 2)* Total common stocks (cost $28,381,204) $ Bonds - 0% of net assets $ Republic of Cuba - 4.5%, 1977 - in default $
